﻿

 

I should like to begin by congratulating you, Mr. President, on your election to head the work of the General Assembly at its forty-fourth session. You represent Africa, a continent linked to the most difficult and successful of the struggles of the United Nations, You also represent a country, Nigeria, that has played a significant role in promoting the principles and purposes of the Organization's Charter. We know of your efforts in the Special Committee against Apartheid, and in you we see a standard bearer in the fight to eradicate the vile practice of racial discrimination from southern Africa.
I should also like to salute the outgoing President, Mr. Dante Caputo, who, on behalf of our country, accepted the responsibility of presiding over the General Assembly.
I have always believed it to be impossible to imagine the future of one's country without reflecting upon the reality of the world around us, impossible to have a correct national vision without a correct international vision, impossible to progress if we cover our eyes and grope our way forward without knowing what is going on in a constantly changing world.
For that reason, here in this highest forum I wish to speak about some of our concerns, goals and ambitions. I wish to talk about our fears and also about our hopes. I wish to talk about risks and also opportunities. In short, I have come to share with you our dreams and our realities.
What is politics, if not the focal point of our will and our ideas? History summons us, and we cannot turn our backs on it. There is a challenge before us, there is a clamour around us; there is an inescapable responsibility. The twenty-first century must be the century of a true renascence. It will demand greatness to do away with selfish criteria that are merely partisan, ideological, class-related, religious or racial. It will demand intelligence to understand the problems of our times from a global standpoint. It will demand resolve if we are not to confine ourselves to mere words.
Today, to defend what is ours we must be aware of everyone's world. What was a humanitarian option yesterday is now an imperative. We feel that we are all united in the face of great world problems that require co-operation and responses in a spirit of solidarity.
There is only one world. There is only one human dignity. There is only one home for all mankind. An understanding of those realities is not a minor detail of the history through which we are living. What is at stake is the difference between peace and war, between progress and decadence, between development and poverty, between life and death.
The century that is about to end has been marked by unprecedented technological and scientific progress, but it has also been marked by atrocious wars, by genocide and by new threats. We must be aware of that interplay of light and shadow, and we must prepare ourselves to ensure that the twenty-first century will be set upon the right road towards the desired harmony.
I think that the time has come to reformulate old ideas, to dust them off and update them and to make them consonant with the contemporary world; that is why the concept of international security must be re-adapted to the new realities.
 
Today, insecurity is no longer limited merely to the danger of a nuclear confrontation between super-Powers. There is another world insecurity: it is the risk that the world may once again be split up, this tine into North and South; it is the inability to harmonize economic development on a global scale. There can be no peace or international order in a world given over to the irrationality of inequality. For decades we have been appealing to the conscience of universal peace, that everything be done to end the East-West split.
Today, here and now, we must do likewise to avoid the equally dangerous North-South split, which would bring us into the twenty-first century with two totally opposite universes: a rich, affluent society facing a majority of increasingly impoverished countries. In the same way, it is necessary to give deep thought to the dangers threatening the ecological balance and the human environment.
For all of us, man cannot become the predator of man. ""Our planet is not a degradable entity. Development is not a mere mathematical equation. Technology is not a mirage that must merely destroy mankind's home. An appropriate form of production must be founded on wise management of renewable resources and decreasing consumption of irreplaceable raw materials and energy. Furthermore, it is necessary to rescue the cultural values, the quality of life, the style and tradition that are inherent in the identity of every nation. It is essential to encourage man's progressive rediscovery of nature, water, earth, air, plants and the animals of creation. These are substantive issues that require a political awareness and a resolute response before it is too late.
The concern of philosophers, sociologists, anthropologists, theologians and poets can no longer proceed independently of the mediocre universe of the policy of mere efficiency. I do not believe in the illusory domination that involves a real danger to the destiny of the world. The United Nations is the ideal forum in which to forge that conscience required by changing circumstances. It is obvious, furthermore, that the present political horizon does give us reason for hope. We can see a climate of detente taking shape not only at the level of ideological-political opposition between the super-Powers, but also in regional conflicts. In the last five years we have seen concrete steps taken along that long road towards overcoming the cold-war climate.
Solid progress has been achieved in disarmament, such as the historic 1988 treaty between the Soviet Union and the United States. Such progress may point to the beginning of the definitive overcoming of the irrational arms race. That event is exemplary because it has positive repercussions on other conflicts.
I think we should all thank the Secretary-General for his determination, his wise, concrete, untiring and hopeful activities - even at times when it seemed impossible to have any reason to feel hopeful. Suffice it to recall the progress made towards peace in the conflict between Iraq and Iran, and in defusing the problems of Cyprus and Afghanistan. With regard to the questions of Kampuchea and the Western Sahara, we hope that the Secretary-General will continue to receive the support that is essential for the final attainment of peace.
It is also our hope that a fair solution can be reached on the Korean issue. We sincerely hope that next November elections will be held in Namibia and that its long-suffering people may be represented at the next session of the General Assembly and that we may welcome it to our midst as a new independent and democratic State. That will be a decisive step towards normalizing the situation in the southern cone of the African continent.
But much more is needed, without the final eradication of apartheid in South Africa, the spark of violence will not be extinguished, what kind of peace can be guaranteed if it is based on silence with respect to the exclusion and daily violation of the most elemental human right, the right to equality?
We Argentines have a special debt of gratitude to Mr. Javier Perez de Cuellar for the role he has played in regard to our regional conflict - that of the Malvinas Islands. This issue is directly linked to peace and disarmament. From the moment our Government came to power, we have sought to join in the general climate of detente. That is why we have taken positive measures. We have extended our hand, showing our willingness to enter into dialogue, while in no way casting any doubt on our historical and inalienable rights to sovereignty over those South Atlantic islands. The recent concrete steps taken at our initiative are well known. The normalization of bilateral dialogue must be followed by a firm and sensible will to bring an end to an obsolete colonial situation that is historically unsustainable.
This is the appropriate occasion for me to express to the representatives of the vast majority of countries represented here the deep gratitude of the Argentine people. On repeated occasions you have expressed your overwhelming support for our just claim. That attitude and that complete support encourage our hopes for a fair and peaceful solution of this conflict. I should like to assert that we shall struggle unstintingly and peacefully, with reason and perseverance, to recover our Malvinas Islands.
Among the regional conflicts, one which naturally involves us is that of Central America. We favour a negotiated political solution, without external interference. The countries directly involved must find their own solutions. Experience has shown this to be the proper approach. Agreements such as the Tela Declaration reached by the Central American Presidents are proof of that. There can be no solutions if we directly or indirectly disregard the principle of non-intervention. Likewise, conflicts would only increase if attempts were made to postpone the full implementation of democratic pluralism and freedom.
 The question of the Middle East deserves careful reflection. That region is a historical cross-roads of culture. Like any zone of conflict, it can become and indeed has become an area of failure and danger. It is a particularly acute area of danger because of its geopolitical position and the heterogeneous interests that it involves. Cur country reaffirms the need to find an urgent solution for all opposing sectors. That is to say, the solution must include respect for the rights of all parties concerned to self-determination and to live within recognized and safe boundaries. Those rights are applicable equally to Israel and to the Palestinian people. Much has been achieved in the field of intentions and declarations, but, unfortunately, Palestine remains a land of death, pain and growing hatred. Lebanon, in its unfortunate situation, is flagrant proof of the inability to attain peaceful solutions. Our country favours the convening of an international peace conference within the framework of the United Nations in order to bring peace to that region and to negotiate an eventual agreement that will include solid international guarantees until the time when the situation is normalized. That method has made it possible to find appropriate solutions in equally dangerous circumstances. In any event, we shall support any type of negotiation which the parties may agree to with a view to putting an end to the bloodshed.
Our country has sizeable Arab and Jewish communities; they coexist peacefully with their own lifestyles, traditions and religious beliefs. I myself am a descendant of one of those communities and I can bear witness to our modest but not insignificant experience. We Argentines believe, as do any people strengthened by the most heterogeneous immigration, that men can live in peace, whatever their creed, race or colour. Therefore, feeling this problem as one very close to my own heart and experience, I have offered the good offices of my Government, and my own, to work towards a rapprochement of the parties involved, if they so wish, according to the method that they deem appropriate. We are aware of the enormous difficulties of the problem, but we have not wanted to skimp in our efforts or availability with respect to any concrete initiative.
Beyond the problems of peace and disarmament, our Organization must devote its efforts to new issues which, because of their magnitude, are becoming the major universal issues of our generation.
Almost every country is the victim of drug trafficking, whether as a producer, a consumer or an intermediary. This extremely serious problem can be combated only if the international community acts in concert and energetically, pursuing with equal severity drug consumption, trafficking and production. International criminal organizations sometimes believe they are stronger than some States, but that is not true, for they lack moral force and their fight, although violent, is a terminal and desperate one. Our country - and in particular our Government - is willing to wage an all-out war on all fronts against this scourge. We want to extend our law enforcement measures to reach all those involved in drug trafficking. We are providing the Colombian Government with all possible support. On this point, I should like my words to ring out with the full force of a call for shared and joint action. Despite the enormous limitations faced by my country, we have none the less donated three fighter, exploration and surveillance aircraft to our sister republic of Colombia.
I wish now to address one of the major universal problems that affects particularly my country and our Latin American brothers. I refer to the prevailing international economic order. We are one of the countries whose volume of exports is affected by the exclusions or limitations imposed by a system of customs and tariff barriers, subsidies and other restrictions on free competition in the trade in agricultural products. This limitation coincides with demands for the payment of interest on our foreign debt. The industrialized countries which demand absolute respect for financial obligations are the very ones that are limiting our possibilities for recovery by restricting the access of our basic commodities to their markets. This means specifically that many Latin American countries are faced with a situation of having to mortgage their development or demand of their People an extremely high, indeed immoral, social cost, in order to meet their foreign debt obligations.
Our Government is committed to meeting its obligations, but of course we require the necessary reciprocal changes in the conduct of international trade in order to make our effort economically viable so that we may be able to sell our products freely, at competitive and realistic prices. We are not so much afraid of the debt itself as of the persistence of a system that keeps on postponing the prospects of legitimate recovery.
I will not go into detail about these inequities in the world economy. Many of the countries represented here experience it as terrible deprivations, and indeed, their very survival is threatened. This syndrome has been described very accurately. Data on the annual South-North flow of dollars make further comments unnecessary.
What I do want to point out to the Assembly is that in Argentina's current crisis, which is similar in essence to that of many other Latin American countries, the determining factor is the deformation of our economy, coinciding with the perversion of world trade.
In this respect, we are committed to a thoroughgoing reorganization, halting hyper-inflation, streamlining the State and replacing a ruinous economy riddled with financial speculation by what we call the "productive revolution", so that one who works in the productive chain may benefit.
We realize that it would be inconsistent to call for a fair external order while maintaining injustice and disorder within our own borders. Therefore, our mandate began with a thorough restructuring of our own economic and financial organization. Within a few weeks we have managed to curb the hyper-inflationary process, to lower interest rates and contain the dollar parity. However, we are aware that this internal reorganization would only be a partial effort if not accompanied by economic change on a global scale, because at the world level also, at least in the sphere of the capitalist countries, we suffer from a disease, the privilege of the financial circles - and that of speculation - to the detriment of the fundamental element, productivity. Currency ceases to be a symbol of values and trade becomes the dominating factor of the economy.
Confronted with this reality, our country is taking action at the regional level, from our immediate frontiers, to implement a policy of growing integration and co-operation with our Latin American brothers. Intensive work is being carried out to consolidate and integrate a system of trade, technological exchange and co-operation for production, based upon concrete agreements. Thus, the real content of this effort will be in the hands of businessmen and will not be only at the State level. We trust that in time this important initiative will become the corner-stone of this unity of peoples that is the natural destiny of Latin Americans. However, this task is not limited to our continent. We are trying to extend it to many other countries through trade and technological co-operation.
I have tried to point to some of the central aspects of our position with regard to international problems. We firmly believe that the United Nations has before it a very important task to correct deviations and find the avenues we all desire. The Organization has a mandate, specified in Article 1, paragraph 3, is:
"To achieve international co-operation in solving international problems of an economic, social, cultural, or humanitarian character ...".
This objective is broad and far from being achieved. None the less, we feel that more than ever it is the essential task of the United Nations to manage the major world problems to the benefit of all and not just at the discretion of a few, even though they are the most powerful.
I repeat. There are not three worlds. There are no levels of mankind that can be ignored. There are no continents that can be left out. There is no individual salvation. The twenty-first century will by built by everyone in the world or the twenty-first century will be a mere illusion. It is essential to avoid any irreparable division of the world, a division that may no longer be political but rather economic.
Our country, like the vast majority of developing countries, aspires to active co-operation with the industrialized countries which, in turn, are affected by the contradictions resulting from their technological growth. This attitude was made clear at the recent Belgrade Conference of Heads of State of the Non-Aligned Countries. There, constructive co-operation prevailed over confrontational impulses.
To conclude, I wish to make an appeal, I should like my words to reach the conscience of all, to reach each heart, without distinction as to creed, dogma, political colours or national factions. I should like each of us to look the other in the eye and to ask ourselves sincerely and frankly? Is this the world our children deserve? Can we feel proud of the world our children will inherit tomorrow? Will we be satisfied when, in the near future, the voice of history and of our blood summons us to judgement?
We cannot mortgage the present. We cannot kill our hope. We cannot murder our dreams. The twenty-first century is not merely a rhetorical turn of phrase. It is not a mere publicity slogan, nor is it a new technological goal. Fundamentally, the twenty-first century is represented in each and every one of c children and young people. The twenty-first century has the face and the look of millions and millions of children and youth, who, today, at this very moment, demand that we face our responsibilities with the intelligence and greatness needed to rule the destiny of the world. The twenty-first century must not be a century of war, anguish, death, hunger, alienation, collective madness, indifference, disease, backwardness or ignorance. Today poverty prevents a billion people from having a minimally acceptable standard of living. One out of five human beings suffers this terrible humiliation, in the last 24 hours - please listen to me - some 40,000 children under the age of five have died from causes related to poor economic conditions. Faced with that situation, we cannot look the other way and feign ignorance. The future cannot be measured in terms of material wealth or poverty alone. We must fight hunger among poor children, and we must also be concerned with the despair of rich children.
In the poor countries, they cannot find the economic means for education, work or well-being, or for survival itself. In the industrialized countries, they feel threatened by education characterized by cruel competitiveness. They are denied the space and time they need for fantasy, and they are forced to enter a world where important values are not always kept alive. In both instances, the developed and under-developed, the young feel confronted by a "closed world". The twenty-first century cannot be the mere perpetuation of such a mirage.
I insist we must ask ourselves a question deep within ourselves, a question that may seem cruel and compromising: can we truly feel happy with the universe we have created? Can we look our children and young people in the eye and tell them without hypocrisy that we are going to bequeath to them a world in which it is worthwhile to live? Can we say "mission accomplished" with a sigh of relief? Can we sleep peacefully while a single defenceless human being is dying from lack of food, medicine, education or love?
I know the answer will not satisfy us, but because I know the answer will bring us together in our conscience, I wish to leave you with this final appeal. Children and young people are the best measure of our behaviour and our decisions. They must be the protagonists of a twenty-first century of hope, rather than becoming the victims of a new millennium of horror. That is why I take as mine the words of His Holiness Pope Paul VI, words that are an appeal and a commitment for all men of good will: "Peace is obviously more than the absence of war. Peace is development; and without development peace is an illusion".
